Citation Nr: 0426623	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-28 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, with erectile dysfunction, claimed as a result of 
exposure to herbicides (Agent Orange).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk

INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 7, 2002 rating decision 
from the Department of Veterans' Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

In May 2004, the veteran gave personal testimony at a travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinions where necessary; and it includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

A review of the claims fold reflects that service personnel 
records belonging to someone other than the veteran are 
associated with his file.  It appears that these records were 
considered when the RO denied the veteran service connection 
for diabetes mellitus.  The RO must take the appropriate 
steps to rectify this error. 

The veteran's service personnel records must be obtained and 
associated with claims file.  During the May 2004 travel 
Board hearing, the veteran testified that he served in Korea, 
and that he departed from Korea in April 1968.  The 
representative correctly argued that the veteran's service 
records, which will confirm or disaffirm the veteran's 
contentions regarding his departure from Korea, were absent 
from the claims file.  The RO should obtain the service 
personnel records and associate the records with the claims 
file.  The veteran has also stated that while he was 
stationed 10 or more miles from the DMZ, his duties required 
his presence on the DMZ at various times, thus exposing him 
to herbicides.

Further, the veteran submitted a Medical Report of 
Examination or Treatment, conducted by his private physician 
in September 2002, which noted that the veteran had 
uncontrolled diabetes mellitus, noncompliance.  In the 
Board's opinion, it is necessary to obtain a definitive 
medical diagnosis, by an endocrinologist, as to whether the 
veteran has Type I diabetes or Type II diabetes.  The 
specific nature of the veteran's diabetes mellitus is 
pertinent to the claim, as only Type II diabetes mellitus is 
afforded a presumption of service connection under 38 C.F.R. 
§ 3.309(e).  Therefore, VA examination should be undertaken 
to determine the nature of the veteran's diabetes mellitus.  

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA or non-VA, 
which treated him for diabetes mellitus 
since his discharge from service.  Of 
particular interest would be any 
additional private treatment records from 
the veteran's physician in Jonesboro, 
Louisiana.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, and 
given the opportunity to provide any 
missing records.  

3.  The RO should also obtain the 
veteran's service personnel records and 
associate those records with the claims 
file.  Once those records are received, 
the RO should undertake the necessary 
development to determine whether the 
veteran was stationed in Korea, and if 
so, where he was stationed, and whether 
his unit had duties requiring their 
presence in the DMZ.  

4.  The veteran should be afforded a VA 
examination, conducted by an 
endocrinologist, to determine the type of 
diabetes mellitus from which the veteran 
suffers.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner for review.  A notation to the 
effect that this record review took place 
should be included in the report.  All 
appropriate testing should be undertaken 
in connection with this examination.  The 
examiner should render an opinion as to 
whether the veteran has Type I or Type II 
diabetes and provide a complete rationale 
and basis for the opinion offered.  If 
the examiner is unable to make a 
determination, he/she should so state and 
indicate the reasons.  

5.  The veteran must be given adequate 
notice of the dates and places of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.  

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  A new rating action, to replace 
the defective rating action, should be 
prepared and provided to the veteran.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



